Citation Nr: 1018245	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  09-05 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension.



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to March 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina in which the RO denied 
service connection for hypertension.  

FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  Chronic hypertension was not shown in service, and was 
first identified over 10 years after the Veteran was 
separated from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service, nor my service incurrence of hypertension be 
presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the Veteran by 
correspondence dated in November 2005.  That letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board also notes that 38 C.F.R. § 3.159 was recently 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, and all relevant VA treatment and 
private treatment records pertaining to his claimed 
disability have been obtained and associated with his claim 
file.  He has also been provided with VA medical examination 
in December 2008 to assess the current nature and etiology of 
his claimed hypertension.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.



Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and hypertension, although not otherwise 
established as incurred in or aggravated by service, is 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2009)

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, note after 
Diagnostic Code 7101 (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran's service treatment records (STRs) have been 
reviewed.  There are approximately 49 recorded blood pressure 
readings in the STRs.  Of those recordings, 14 readings were 
elevated.  Each elevated blood pressure reading was 
associated with a medical event, such as upper respiratory 
infections, abdominal pain, shoulder pain, a sprained ankle, 
wrist pain and back pain.  At no time was the Veteran treated 
for or diagnosed with hypertension.  At the time of his 
separation physical examination, blood pressure was within 
the normal range and recorded as 110/70.  It was noted that 
the Veteran had a history of several mildly increased blood 
pressure readings in the past, but no diagnosis of 
hypertension was provided.

The Veteran related that he had been treated at the VA 
Medical Center (VAMC) in New York and at Fort Hamilton, New 
York.  An inquiry to the VAMC resulted in a May 2006 response 
that there was no record of treatment of the Veteran from 
November 1988 to the present time.  In a statement received 
in April 2008, it was indicated that there were no records 
available at Fort Hamilton.

Private medical records from the South Care Medical Center 
dated from August 2005 to February 2006 include a diagnosis 
of hypertension.

VA medical records dated beginning in 2003 also not treatment 
for hypertension.

In December 2008, the Veteran underwent a VA medical 
examination.  He reported that the date of onset of 
hypertension was in 1989.  He was taking medication for his 
blood pressure.  He had not been hospitalized, did not have 
hypertensive renal disease, had no history of epistaxis, 
headaches, stroke, or hypertensive cardiovascular disease.  
He was taking continuous medication to control his blood 
pressure.  At the conclusion of the examination, the 
physician indicated that there was no diagnosis of 
hypertension in service, and a review of all of the blood 
pressure determinations in service did not support a 
diagnosis of hypertension while in service nor the onset 
thereof.  He noted that isolated blood pressure readings were 
recorded during periods of acute illnesses associated with 
discomfort or pain.  A November 1988 exam included one normal 
and one elevated reading which was not diagnostic for 
hypertension.  

In addition to the fact that the service medical records do 
not show a diagnosis of hypertension, the record is devoid of 
contemporaneously recorded medical evidence of any complaints 
or clinical findings of hypertension until many years post- 
service.  The gap of time of between the service and the 
first medical evidence of a diagnosis of hypertension is, in 
itself, significant and it weighs against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims)

The Veteran's statements alone are not sufficient to prove 
that his currently diagnosed hypertension is related to 
military service or to a service-connected disability.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  While the Veteran is competent to describe his 
symptoms, he is not a physician and is not competent to make 
a determination that his currently diagnosed hypertension is 
related to military service or to a service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
only medical evidence addressing the potential relationship 
between hypertension and service is adverse to the Veteran's 
position.   Accordingly, the preponderance of the medical 
evidence of record does not show that the Veteran's 
hypertension is related to active military service or to a 
service-connected disability. As such, service connection for 
a hypertension is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
medical evidence of record is against the Veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


